Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 1 of 33



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                     Case No.: 0:17-cv-62051-UU

  OHIO STATE TROOPERS
  ASSOCIATION, INC., et al.,

            Plaintiffs,

  v.

  POINT BLANK ENTERPRISES, INC.,

        Defendant.
  ____________________________________/

                          ORDER ON MOTION FOR CLASS CERTIFICATION

            THIS CAUSE is before the Court upon Plaintiffs’ Motion for Class Certification (the

  “Motion to Certify”). D.E. 89. The Court has considered the Motion to Certify, the pertinent

  portions of the record and is otherwise fully advised in the premises. For the reasons set forth

  below, Plaintiffs’ Motion is DENIED.

       I.       Factual Background

                A. The Parties

            Defendant Point Blank Enterprises, Inc. (“Defendant”) is “one of the world’s largest

  manufacturers of law enforcement and military protective products, including ballistic resistant

  soft body armor.” D.E. 1 ¶ 1. Defendant sells ballistic vests to police officers and others

  throughout the United States and the world through various channels including, directly to

  consumers, through sales representatives, and through authorized distributors. Id. This action

  concerns alleged defects in Defendant’s “Self-Suspending Ballistic System” (“SSBS”) ballistic

  vests.




                                                 1
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 2 of 33



          Plaintiff the Ohio State Troopers Association, Inc., (the “OSTA”) is a membership

  organization whose members include the Ohio State Highway Patrol Troopers and others. D.E.

  52 ¶ 3. Plaintiff the International Union of Police Association (the “IUPA”), is the only AFL-

  CIO union chartered exclusively for law enforcement and is organized and licensed in the State

  of Florida and maintains its headquarters in Sarasota Florida. The IUPA and the OSTA shall be

  collectively referred to as the “associational Plaintiffs.”

          Plaintiff Trevor Koontz (“Koontz”) is a citizen of the State of Ohio and a Trooper in the

  Ohio State Highway Patrol. Id. ¶ 5. Koontz purchased one of Defendant’s vests manufactured in

  Florida in December, 2012 through Defendant’s sales representative. Id. Plaintiffs allege that

  Koontz’s ballistic vest has manufacturing and design defects and has “fallen apart” in the field as

  recently as 2016. Id. Plaintiff Steven Eric Rohner (“Rohner”) is a citizen of Ohio and a Trooper

  in the Ohio State Highway Patrol. D.E. 52 ¶ 6. Rohner purchased one of Defendant’s ballistic

  vests manufactured in Florida in May, 2015 through Defendant’s sales representative. Id.

  Rohner’s vest also allegedly has manufacturing and design defects and has fallen apart while on

  duty in the field. Id. Plaintiff Ryan Purpura (“Purpura) is also a citizen of Ohio and a Sergeant in

  the Ohio State Highway Patrol. D.E. 52 ¶ 7. Similar to Koontz and Rohner, he purchased one of

  Defendant’s ballistic vests manufactured in Florida through Defendant’s sales representative in

  March, 2015. Id. Purpura’s vest also allegedly has defects and has fallen apart. Koontz, Rohner

  and Purpura are all members of the OSTA, and shall be collectively referred to as the “individual

  Plaintiffs.”

                 B. The SSBS Vests & the Alleged Defects

          Plaintiffs allege that ballistic vests generally contain two components, a ballistic panel

  that stops projectiles and a carrier that holds the ballistics panel in place on the wearer. D.E. 52 ¶



                                                     2
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 3 of 33



  14. Traditionally, the carrier contains shoulder straps or another suspension system to hold the

  ballistic panel in place. D.E. 52 ¶ 19. Unlike traditional models however, Defendant’s vests

  contain an SSBS, in which Velcro® “c-clamps” are sewn directly onto the ballistic panel itself,

  as opposed to the carrier. See D.E. 52 at 10-11. These c-clamps join the two halves of the vest

  together by closing onto attached Breathe-O-Prene® shoulder straps and the carrier is then

  placed over the SSBS. See D.E. 52 at 10-11.

             Plaintiffs contend that Defendant’s SSBS vests are defectively designed and contain

  defects in material and workmanship. D.E. 52 ¶ 22. Specifically, Plaintiffs claim that the ballistic

  panels unexpectedly separate from the shoulder straps, causing Defendant’s SSBS vests to sink

  into the user’s uniform. Id. ¶ 23. Plaintiffs allege that this is the result of Defendant’s attempt to

  save costs and make their vests lower profile. Id. Plaintiffs allege Defendant switched from using

  sturdier Velcro® shoulder straps to using Breathe-O-Prene®, a material that lacks the

  counterpart loops onto which the c-clamps can attach. Id. ¶ 39. Defendant also reduced the

  amount of material used in the SSBS components, including “reducing the size and length of the

  Velcro [c-clamps].” Id. Plaintiffs allege that these changes reduced the shear strength of the

  connections between the c-clamps and the shoulder straps, increasing the likelihood of SSBS

  failure.

                C. The Warranties

             Plaintiffs also allege that Defendant made both express and implied warranties regarding

  the qualities and performance characteristics of its SSBS vests to the individual Plaintiffs and the

  putative class members. D.E. 52 ¶ 45. Specifically, Plaintiffs allege that there are three sources of

  express warranties: the care and maintenance manuals that are shipped with every SSBS vest,




                                                    3
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 4 of 33



  warranties sewn onto the ballistic panel of each SSBS vest, and Defendant’s advertisements.

  D.E. 52 at 19-21.

         Plaintiffs allege that each SSBS vest is shipped with a care and maintenance manual,

  which contains express warranties and a “warranty and customer response card,” which class

  members were asked to return to Defendant in Florida. Id. ¶ 47. The express warranties

  contained in these manuals include a five-year warranty for any component of the ballistic panel

  of the SSBS vests. Plaintiffs also allege that Defendant’s express warranties “in its Care and

  Maintenance Manual for all SSBS Vests are the same or substantially similar, regardless of the

  particular make, model, or threat level of SSBS Vest purchased.” D.E. 52 ¶ 51. In addition to the

  warranties contained in the care and maintenance manual, Plaintiffs allege that Defendant

  “provides an additional and separate express warranty to Individual Plaintiffs and class members

  on the labels on the face of the ballistic panels into which the SSBS is directly integrated/sewn.”

  Id. ¶ 52. Plaintiffs interpret this warranty as an unconditional five-year warranty with no

  limitations, conditions precedent or exclusions. Id. Lastly, Plaintiffs allege that Defendant made

  express representations and warranties through website advertisements, “the descriptions in State

  Pricing Lists and State Contracts throughout Florida and the country, and PBE’s other sales and

  marketing materials that were part of the basis of the bargain.” Id. ¶ 53. In all of these materials,

  Defendant allegedly represented that the SSBS vests are warranted to “keep[] the ballistic panels

  completely suspended…throughout the life of the vest.” D.E. 52 ¶ 53.

     Plaintiffs also allege that there are undisclaimed implied warranties that the SSBS vests are

  merchantable and fit for the particular purpose for which they are sold. Id. ¶ 56. Plaintiffs argue

  that Defendants breached the express and implied warranties because “the SSBS Vests do not

  pass without objection in the trade, are unsuitable for the ordinary and intended uses for which



                                                   4
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 5 of 33



  they were sold and are not merchantable,” and Defendant did not provide “a product which could

  provide the benefits described in the labels and advertising.” D.E. 52 ¶¶ 58-59.

              D. Damages

           Plaintiffs allege that the individual Plaintiffs purchased SSBS vests that are defective in

  that the ballistic panels prematurely detach from the shoulder straps and therefore the individual

  Plaintiffs, and all class members have “not received the benefit of the bargain,” D.E. 52 ¶ 60, and

  are subject to an increased safety risk. Id. ¶ 62. Thus, Plaintiffs allege that “[a]s a result of

  Defendant's breach of its contract and warranties, the individual Plaintiffs and class members

  have been damaged in the amount of the purchase price of their SSBS Vests.” Id. ¶ 59. As to the

  OSTA, Plaintiffs allege that it as an entity suffered “financial loss in time and money, including

  purchasing and providing replacement vests for the defective SSBS Vests . . . .” D.E. 52 ¶ 3.

  Plaintiffs also allege that the OSTA’s “members have purchased and/or wear the defective SSBS

  vests.” Id. As to the IUPA, Plaintiffs allege that it has “directly incurred financial loss in time

  and money in connection with the unacceptable safety risks the defective SSBS Vests have

  subjected its members to, including many of its members in Florida that have purchased or wear

  the defective SSBS Vests.” Id. 52 at 23.

     II.      Procedural Background

           On April 16, 2018, Plaintiffs filed their amended class action complaint, alleging four

  counts, individually and on behalf of a class defined as:

           All individuals and entities in the fifty United States and the District of Columbia that
           purchased new SSBS Vests from Defendant or one of Defendant’s authorized distributors
           or sales representatives, and who continue to purchase such vests up to the date a class is
           certified by this Court, excluding Defendant, its affiliates, parents and subsidiaries, all
           directors, officers, agents, and employees of Defendant, its distributors, federal agencies
           and any persons who have been physically injured as a result of defects in their vests.
           D.E. 52 ¶ 64.



                                                    5
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 6 of 33



           Counts One through Three are brought solely by the individual Plaintiffs, individually

  and on behalf of the class, and assert claims for: (1) breach of express warranty; (2) breach of

  implied warranty of merchantability; and (3) breach of implied warranty of fitness for a

  particular purpose. D.E. 52. Count Four is not precisely pled. While technically pled as one

  count, it involves two claims for relief: a claim for damages brought by the individual Plaintiffs

  and the class, pursuant to the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”),

  Fla. Stat § 501, et seq., and a claim for injunctive relief under the FDUTPA brought by the

  associational Plaintiffs and the class. D.E. 52. 1

           Although Plaintiffs only sought to certify one class of purchasers in their amended

  complaint, in the instant Motion, Plaintiffs move to certify the following classes under Fed. R.

  Civ. P. 23(a) and 23(b)(2),(3):

              For purposes of Plaintiffs’ FDUTPA claims, Plaintiffs define the Class as:

              All individuals and entities in the fifty United States and the District of
              Columbia that purchased and/or used new SSBS Vests from Defendant or
              one of Defendant’s authorized distributors or sales representatives, and who
              continue to purchase and/or use such vests up to the date a Class is certified
              by this Court.
              D.E. 89 at 8.

           Plaintiffs seek certification of two separate FDUTPA classes: one class for their

  injunctive relief claim under Rule 23(b)(2), requesting that the Court enjoin sale of all of

  Defendant’s SSBS vests, and one class for their monetary damages claim pursuant to Rule

  23(b)(3). D.E. 89 at 18. Alternatively, if the Court declines to certify separate Rule 23(b)(2) and

  1
    The language of the Count itself states that it is being brought by “Plaintiffs, Individually and on Behalf of the
  Class.” D.E. 52 at 31. But, the amended complaint also states that both the IUPA and the OSTA are Plaintiffs “for
  purposes of injunctive relief sought in the Fourth Claim for Relief.” D.E. 52 ¶¶ 3-4. Moreover, the class definition in
  the amended complaint references “the injunctive relief sought by Plaintiffs OSTA and IUPA in Count IV . . . .”
  D.E. 52 ¶ 64. Accordingly, although plead as one count, the Court construes Count Four as bringing two separate
  claims: one claim brought by the individual Plaintiffs, individually and on behalf of the class, for monetary relief
  under the FDUTPA, and one claim brought by the associational plaintiffs, individually and on behalf of the class, for
  injunctive relief under the FDUTPA.


                                                            6
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 7 of 33



  Rule 23(b)(3) classes, Plaintiffs request that the Court certify the class as a Rule 23(b)(3) class.

  Id. n. 23; see Fabricant v. Sears Roebuck, 202 F.R.D. 310, 316 (S.D. Fla. 2001) (explaining that

  in claims for injunctive relief and monetary damages, the Court may certify a separate class for

  injunctive relief claims and monetary damages claims). 2

             For purposes of the Individual Plaintiffs’ warranty claims, Plaintiffs define the class as:

                All individuals and entities in California, Florida, Georgia, Illinois, Indiana,
                Maryland, Michigan, New Jersey, New York, Ohio, Pennsylvania, Texas,
                Virginia, and Washington that purchased and/or used new SSBS Vests from
                Defendant or one of Defendant’s authorized distributors or sales
                representatives, and who continue to purchase and/or use such vests up to
                the date a Class is certified by this Court.
                D.E. 89 at 8.

             Although Count Three asserts a claim on behalf of the class, Plaintiffs do not seek

  certification of their implied warranty of fitness for a particular purpose claim in Count Three of

  the amended complaint. Id. Accordingly, the Court construes Count Three as a single claim for

  breach of implied warranty of fitness for a particular purpose by the individual Plaintiffs.

      III.      Legal Standard

             A class action may only be certified if the court is satisfied, after a rigorous analysis, that

  the prerequisites of Rule 23 have been satisfied. Gilchrist v. Bolger, 733 F.2d 1551, 1555 (11th

  Cir. 1984). A plaintiff seeking class certification carries the burden of proof and must

  “affirmatively demonstrate” that all of the requirements of Rule 23 are met. Wal-Mart Stores,

  Inc. v. Dukes, 564 U.S. 338, 351 (2011); Rustein v. Avis Rent-A-Car Sys., Inc., 211 F.3d 1228,

  1233 (11th Cir. 2000).

             As an initial matter, Rule 23(a) contains an implicit, threshold requirement that the

  proposed class be “adequately defined and clearly ascertainable.” See, e.g., Rink v. Cheminova,

  2
   For purposes of the Court’s standing analysis, the Court uses the classes as defined in the Motion to Certify,
  however as discussed infra, these classes are not ascertainable and are an impermissible expansion of the amended
  complaint’s class definition. See infra n. 12.

                                                          7
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 8 of 33



  Inc., 203 F.R.D. 648, 659 (M.D. Fla. 2001) (citing DeBremaecker v. Short, 433 F.2d 733, 734

  (5th Cir. 1970) (“It is elementary that in order to maintain a class action, the class sought to be

  represented must be adequately defined and clearly ascertainable.”)). 3 Rule 23(a) further contains

  four explicit prerequisites: “(1) the class is so numerous that joinder of all members is

  impracticable; (2) there are questions of law or fact common to the class; (3) the claims or

  defenses of the representative parties are typical of the claims or defenses of the class; and (4)

  the representative parties will fairly and adequately protect the interests of the class.” These four

  prerequisites are commonly referred to as “numerosity, commonality, typicality, and adequacy of

  representation.” Valley Drug Co. v. Geneva Pharm., Inc., 350 F.3d 1181, 1188 (11th Cir. 2003).

          In addition to the requirements of Rule 23(a), a plaintiff must also demonstrate that at

  least one of the three alternative requirements of Rule 23(b) has been met. Pickett v. Iowa Beef

  Processors, 209 F.3d 1276, 1279 (11th Cir. 2000).

          Here, Plaintiff argues for certification under Rule 23(b)(3) on grounds that “the questions

  of law or fact common to class members predominate over any questions affecting only

  individual members, and that a class action is superior to other available methods for fairly and

  efficiently adjudicating the controversy.” See Fed. R. Civ. P. 23(b)(3). D.E. 89. In other words,

  “there must be common questions of law or fact among the class relating to . . . substantive

  claims . . . [that] predominate such that they have a direct impact on every class member’s effort

  to establish liability that is more substantial than the impact of individualized issues in resolving

  the claim or claims of each class member. Vega, 564 F.3d at 1270 (internal citations and

  quotations omitted). “Where, after adjudication of the classwide issues, plaintiffs must still

  introduce a great deal of individualized proof or argue a number of individualized legal points to


  3
    In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh Circuit adopted as
  binding precedent the decisions of the former Fifth Circuit handed down prior to October 1, 1981.

                                                         8
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 9 of 33



  establish most or all of the elements of their individual claims, such claims are not suitable for

  class certification under Rule 23(b)(3).” Klay v. Humana, Inc., 382 F.3d 1241, 1255 (11th Cir.

  2004). Plaintiffs also seek certification of a 23(b)(2) class for their FDUTPA injunctive relief

  claim, which requires that the Court “determine (1) whether Defendant has acted on grounds

  generally applicable to the class as a whole, and if so, (2) whether declaratory or final injunctive

  relief is the appropriate and primary remedy . . . .” Jones v. American General Life and Acc. Ins.

  Co., 213 F.R.D. 689, 698 (S.D.Ga.2002) (citing In re Managed Care Litig., 209 F.R.D. 678

  (S.D.Fla.2002) and 7A Wright, Miller, & Kane, FEDERAL PRACTICE & PROCEDURE §

  1775 (2d ed.1986)).

           A district court has broad discretion in determining whether to certify a class. Washington

  v. Brown & Williamson Tobacco Corp., 959 F.2d 1566, 1569 (11th Cir. 1992). “Although a court

  should not determine the merits of a case at the class certification stage, the court can and should

  consider the merits of the case to the degree necessary to determine whether the requirements of

  Rule 23 will be satisfied.” Valley Drug Co., 350 F.3d at 1188 n. 15; see also Hudson v. Delta

  Airlines, 90 F.3d 451, 457 (11th Cir. 1996) (stating it is sometimes necessary to probe behind the

  pleadings before coming to rest on the certification question).

     IV.      Discussion

              A. Standing

                        1. Standard

           “[I]it is well-settled that prior to the certification of a class . . . the district court must

  determine that at least one named class representative has Article III standing to raise each class

  subclaim.” Prado-Steiman ex rel. Prado v. Bush, 221 F.3d 1266, 1279 (11th Cir. 2000). “Only

  after the court determines the issues for which the named plaintiffs have standing should it



                                                     9
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 10 of 33



   address the question whether the named plaintiffs have representative capacity, as defined by

   Rule 23(a), to assert the rights of others.” Id. at 1280. As a threshold matter, Defendant argues

   that the Court should deny Plaintiffs’ Motion to Certify because Plaintiffs lack standing to bring

   the instant action. D.E. 125-1 at 12. For the reasons discussed below, the Court agrees.

          As set forth by the Supreme Court in Spokeo, Inc. v. Robins, Article III standing requires

   a plaintiff to have “(1) suffered an injury in fact, (2) that is fairly traceable to the challenged

   conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial decision.”

   Spokeo, Inc. v. Robins, ––– U.S. –––, 136 S.Ct. 1540, (2016). “To establish injury in fact, a

   plaintiff must show that he or she suffered ‘an invasion of a legally protected interest’ that is

   ‘concrete and particularized’ and ‘actual or imminent, not conjectural or hypothetical.’” Id. at

   1548 (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)). “For an injury to be

   particularized, it must affect the plaintiff in a personal and individual way.” Id. (quotations

   omitted). For the injury to be “concrete,” it must be “real,” and not “abstract;” however it need

   not be “tangible.” Id. at 1548-49. In addition, when a party seeks injunctive relief, it must show

   “that the alleged injury is not too speculative for Article III purposes—that the injury is certainly

   impending.” Clapper v. Amnesty Int'l USA, 568 U.S. 398, 409 (2013).

                        2. Parties’ Arguments

          In its response to Plaintiffs’ Motion to Certify, Defendant argues that Plaintiffs lack

   standing because they seek to certify classes comprised of purchasers and users of all SSBS

   vests, “but there is not one monolithic SSBS vest.” D.E. 125-1 at 12. Defendant argues that it

   sells concealable and non-concealable SSBS vests, “and within each of these designations there

   are “hundreds of different models—with different ballistic packages, carriers, weight, and

   designs that have changed over time.” Id. Thus, Defendant argues that as the OSTA and the



                                                    10
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 11 of 33



   IUPA, as entities, have never purchased or used any of Defendants’ vests and as the individual

   Plaintiffs have only purchased and used two models of Defendant’s non-concealable SSBS vests,

   the named Plaintiffs lack standing to bring claims on behalf of purchasers and users of all of

   Defendant’s SSBS vests. Id. at 13; see Dapeer v. Neutrogena Corp., 95 F. Supp. 3d 1366, 1373

   (S.D. Fla. 2015) (Finding plaintiff lacked “Article III standing to bring claims on behalf of the

   Neutrogena products he did not purchase because he cannot conceivably allege any injuries from

   products that he never purchased or used.”).

          Plaintiffs only briefly address this contention in their reply, arguing that Defendant’s

   assertion that it has thousands of different models of SSBS ballistic vests is immaterial:

          [B]ecause the SSBS system incorporated into the concealable SSBS vests at issue was the
          same, and the defect in the SSBS was the same, regardless of the particular model into
          which it was incorporated . . . there are no material differences among the SSBS Vests at
          issue in this litigation.
          D.E. 136 at 14.

          Here, all of the classes Plaintiffs seek to certify are defined as including: “All individuals

   and entities . . . that purchased and/or used new SSBS Vests from Defendant . . . and who

   continue to purchase and/or use such vests.” D.E. 89 at 1 (emphasis added). Plaintiffs’ amended

   complaint alleges that “Trooper Koontz purchased a new PBBA SP+2LE Vision vest (an SSBS

   Vest),” “Trooper Rohner purchased a Point Blank AXII Alpha Elite model vest (an SSBS Vest),”

   and “Sergeant Purpura purchased a Point Blank AXII Alpha Elite model vest (an SSBS Vest).”

   D.E. 52 ¶¶ 5-7. As to the OSTA, Plaintiffs allege that the OSTA has purchased and paid for

   replacement vests, and many of its “members have purchased or wear the defective SSBS

   Vests,” id. ¶ 3. Plaintiffs also allege that “many of [IUPA’s] members in Florida . . . have

   purchased or wear the defective SSBS Vests.” Id. ¶ 4. Thus, the Court must determine whether




                                                   11
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 12 of 33



   the named Plaintiffs have standing to maintain a class action for an entire category of products

   when they only purchased a small subset of those products.

                            3. Circuit Precedent

            Many courts in this district have examined this exact issue in great depth and concluded

   that the plaintiffs did not have standing to bring claims for products that they did not purchase. In

   Toback v. GNC Holdings, Inc., No. 13-80526-CIV, 2013 WL 5206103, (S.D. Fla. Sept. 13,

   2013), the plaintiff filed a FDUTPA class action complaint seeking damages and injunctive relief

   and alleged that the defendant’s “TriFlex” line of products did not actually promote joint health

   and function as advertised. Toback, No. 13-80526-CIV, 2013 WL 5206103 at *1. However, the

   plaintiff had only purchased one “TriFlex” product, “TriFlex Vitapak.” Id. In holding that the

   plaintiff only had standing to bring claims related to “TriFlex Vitapak,” the court explained that

   in the Eleventh Circuit “at least one named plaintiff must establish Article III standing for each

   class subclaim.” Id. at *4 (citing Prado–Steiman v. Bush, 221 F.3d 1266, 1279 (11th Cir.

   2000)). 4 Accordingly, the Toback court reasoned that:

            The Article III standing analysis requires a plaintiff to demonstrate that he has suffered an
            injury-in-fact. Because Plaintiff alleges that he purchased the TriFlex Vitapak, but not
            other TriFlex products, he has failed to plead that he suffered any injury with regard to
            products other than the TriFlex Vitapak . . . [and] therefore cannot establish his Article III
            standing with respect to any product other than the Vitapak.
            Id. (citing Lujan, 504 U.S. at 560–61).


   4
     The Court notes that Toback identified two circuit splits as to standing in consumer protection class actions. No.
   13-80526-CIV, 2013 WL 5206103 at *4. Some courts have found the standing issue to be properly before the court
   only at the class certification stage, while others have dealt with it at the motion to dismiss stage. Compare
   Cardenas v. NBTY, Inc., 870 F.Supp.2d 984, 991–92 (E.D.Cal.2012), with In re Frito–Lay N. Am., Inc., No. 12–
   2413, 2013 U.S. Dist. LEXIS 123824, at *34–42, 2013 WL 4647512 (E.D.N.Y. Aug. 29, 2013). Moreover, some
   courts have held that a class representative has standing to maintain a class action for an entire product line despite
   only having purchased a subset of those products where at least one named plaintiff had standing to assert a claim
   against each defendant. Id. (citing In re Frito–Lay N. Am., Inc., No. 12–2413, 2013 WL 4647512); see also Miller v.
   Ghirardelli Chocolate Co., 912 F. Supp. 2d 861, 869 (N.D. Cal. 2012); Astiana v. Dreyer's Grand Ice Cream, Inc.,
   Nos. C–11–2910 EMC, C–11–3164 EMC, 2012 WL 2990766, at *11 (N.D.Cal. July 20, 2012) (explaining that “the
   critical inquiry seems to be whether there is sufficient similarity between the products purchased and not
   purchased”). However, as discussed infra, the law in the Eleventh Circuit requires that “at least one named class
   representative has Article III standing to raise each class subclaim.” Prado-Steiman ex rel. Prado, 221 F.3d at 1279.

                                                            12
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 13 of 33



          One year later, the court in Garcia v. Kashi Co., 43 F. Supp. 3d 1359, 1390 (S.D. Fla.

   2014) took up the same issue and, relying partially on Toback, reached the same result. In

   Garcia, the plaintiffs brought a class action against a food manufacturer alleging breach of

   express and implied warranties because its products allegedly contained certain chemicals

   despite being marketed and labelled as “all natural.” Id. The plaintiffs sought to certify a class of

   all purchasers of defendants’ products that contained these chemicals. Id. However, like the

   plaintiff in Toback, the plaintiffs in Garcia had only purchased a small number of these products.

   Id. Relying partially on Toback, the Garcia court held that the plaintiffs’ only had standing as to

   those products they had actually purchased:

          [A] named plaintiff in a consumer class action lacks standing to challenge a non-
          purchased product because there is no injury-in-fact as to that product, even if he
          purchased a substantially similar product . . . The Court agrees with Toback that, in the
          Eleventh Circuit, a named plaintiff in a consumer class action ‘cannot raise claims
          relating to those other products which he did not purchase[.]’”
          Id. at 1393-94 (quoting Toback, 2013 WL 5206103 at *5).

   The Garcia court further noted that this holding was in line with both Eleventh Circuit and

   Supreme Court precedent:

          [J]ust as a plaintiff cannot pursue an individual claim unless he proves standing, a
          plaintiff cannot represent a class unless he has standing to raise the claims of the class he
          seeks to represent.
          Wooden v. Bd. of Regents of Univ. Sys. of Ga., 247 F.3d 1262, 1288 (11th Cir.2001).

          This individual injury requirement is not met by alleging that injury has been suffered by
          other, unidentified members of the class to which [the plaintiff] belong[s] and which [he]
          purport[s] to represent.
          Griffin v. Dugger, 823 F.2d 1476, 1483 (11th Cir.1987) (alteration in original) (quotation

   omitted).

          It is not enough that the conduct of which the plaintiff complains will injure someone.
          The complaining party must also show that he is within the class of persons who will be
          concretely affected. Nor does a plaintiff who has been subject to injurious conduct of one
          kind possess by virtue of that injury the necessary stake in litigating conduct of another
          kind, although similar, to which he has not been subject.

                                                    13
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 14 of 33



              Blum v. Yaretsky, 457 U.S. 991, 999 (1982) (emphasis added).

              Multiple other courts in this Circuit have since followed suit. See, e.g., Barron v.

   Snyder's-Lance, Inc., No. 13-62496-CIV, 2015 WL 11182066, at *17 (S.D. Fla. Mar. 20, 2015)

   (“The Court reaffirms the position it took in Garcia: “a named plaintiff in a consumer class

   action ‘cannot raise claims relating to those other products which he did not purchase[.]’”)

   (quoting Garcia, 43 F. Supp. 3d 1359); Holliday v. Albion Labs., Inc., No. 9:14-CV-81294, 2015

   WL 10857479, at *5 (S.D. Fla. June 9, 2015) (finding plaintiff lacked Article III standing to

   bring FDUTPA claim as to products he did not purchase and limiting standing to two purchased

   products).

                               4. Plaintiffs’ Standing

                                    i.    Breach of Warranty Claims

              These cases are on all fours here. Plaintiffs’ amended complaint contains four counts.

   D.E. 52. Counts One and Two are brought by the individual Plaintiffs, individually and on behalf

   of the class, and allege breach of express and implied warranties. 5 Id. As discussed, Plaintiffs

   seek to certify one class for these claims, defined as:

              All individuals and entities in California, Florida, Georgia, Illinois, Indiana, Maryland,
              Michigan, New Jersey, New York, Ohio, Pennsylvania, Texas, Virginia, and Washington
              that purchased and/or used new SSBS Vests from Defendant or one of Defendant’s
              authorized distributors or sales representatives, and who continue to purchase and/or use
              such vests up to the date a Class is certified by this Court
              D.E. 89 at 1.

              The individual Plaintiffs have only purchased and used two different models of

   Defendant’s vests: a “Point Blank AXII Alpha Elite model vest,” and a “PBBA SP+2LE Vision

   vest.” D.E. 52. Accordingly, the individual Plaintiffs only have standing to bring claims arising

   out of their purchase of the “Point Blank AXII Alpha Elite model vest,” and the “PBBA SP+2LE


   5
       Plaintiffs do not seek certification of Count Three. D.E. 89 at 8.

                                                                14
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 15 of 33



   Vision vest.” They do not have standing to bring claims on behalf of “All individuals and entities

   in California, Florida, Georgia, Illinois, Indiana, Maryland, Michigan, New Jersey, New York,

   Ohio, Pennsylvania, Texas, Virginia, and Washington that purchased and/or used new SSBS

   Vests from Defendant,” because they did not purchase or use all of Defendant’s new SSBS vests.

   Toback, No. 13-80526-CIV, 2013 WL 5206103; Garcia, 43 F. Supp. 3d 1359; Dapeer, 95 F.

   Supp. 3d 1366; Barron, No. 13-62496-CIV, 2015 WL 11182066; Holliday, No. 9:14-CV-81294,

   2015 WL 10857479. As noted above, Plaintiffs arguments that Defendant’s vests all contain

   identical SSBS systems with the same defect is not persuasive as similarity between products

   does not confer standing in the Eleventh Circuit. See Garcia, 43 F. Supp. 3d at 1393 ([A] named

   plaintiff in a consumer class action lacks standing to challenge a non-purchased product because

   there is no injury-in-fact as to that product, even if he purchased a substantially similar product . .

   . .) (emphasis added); Leon v. Cont'l AG, 301 F. Supp. 3d 1203, 1221 (S.D. Fla. 2017) (finding

   plaintiffs did not have standing to bring claims against defendant vehicle manufacturer for

   vehicles plaintiffs did not actually own even though plaintiffs alleged that the “same defective

   ACU was installed [in the vehicles] . . . this ‘sufficient similarity’ argument has not been adopted

   in the Eleventh Circuit.”) (quotation omitted) (emphasis added); cf. Sanchez-Knutson v. Ford

   Motor Co., 310 F.R.D. 529, 533 (S.D. Fla. 2015) (finding plaintiffs had standing where class

   included specific models of Ford Explorer.).

          Thus, the individual plaintiffs, as the named plaintiffs in Counts One through Three, have

   not “establish[ed] Article III standing for each class subclaim.” Prado–Steiman, 221 F.3d at

   1279. As a result, the breach of warranty class cannot be certified, and to the extent Counts One

   through Three assert claims on behalf of a class they are dismissed without prejudice for lack of




                                                     15
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 16 of 33



   standing. However, the individual Plaintiffs have standing to bring these claims individually

   based on the purchase of the two models of Defendant’s vests. 6

                              ii.    FDUTPA Claims

           As discussed, although plead as one count, the Court construes Count Four as bringing

   two separate FDUTPA claims: one claim brought by the individual Plaintiffs, individually and

   on behalf of the class for monetary damages under the FDUTPA, and one claim brought by the

   associational Plaintiffs, individually and on behalf of the class, for injunctive relief under the

   FDUTPA. See D.E. 52. Accordingly, Plaintiffs seek to certify one class for monetary damages

   under Rule 23(b)(3) and one class for injunctive relief under Rule 23(b)(2), jointly defined as:

           All individuals and entities in the fifty United States and the District of Columbia that
           purchased and/or used new SSBS Vests from Defendant or one of Defendant’s authorized
           distributors or sales representatives, and who continue to purchase and/or use such vests
           up to the date a Class is certified by this Court.
           D.E. 89 at 1 (emphasis added).

           As to Count Four’s FDUTPA damages claim, the amended complaint states that both the

   IUPA and the OSTA are Plaintiffs “for purposes of injunctive relief sought in the Fourth Claim

   for Relief.” D.E. 52 ¶¶ 3-4; see supra note 1. Accordingly, as neither associational Plaintiff is a

   named Plaintiff for purposes of the monetary damages claim under the FDUTPA and as the

   individual Plaintiffs, having only purchased two models of ballistic vests, do not have standing to

   bring a claim on behalf of a class of “All individuals and entities in the fifty United States and

   the District of Columbia that purchased and/or used new SSBS Vests from Defendant,” D.E. 89

   at 1, the FDUTPA damages class must also be dismissed for lack of standing. However, as with

   the breach of warranty claims in Counts one through Three, the individual Plaintiffs have

   standing to assert the FDUTPA damages claims individually. See supra note 6.

   6
     The injury in fact is the purchase price of the defective vest, this harm is fairly traceable to Defendant as
   manufacturer of the vest and damages would remedy the harm by making the individual Plaintiffs’ whole. Spokeo,
   Inc., 136 S.Ct. 1540.

                                                         16
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 17 of 33



           This leaves the IUPA and the OSTA’s claims for injunctive relief under the FDUTPA

   individually, and on behalf of the class. Despite Plaintiffs’ allegations to the contrary, the

   amended complaint alleges both that the organizations themselves and their members suffered an

   injury-in-fact:

           Named Plaintiff OSTA has incurred direct financial loss, including having paid for the
           replacement of defective SSBS Vests. Named Plaintiff IUPA has similarly incurred time
           and expense stepping forward to address this safety issue on behalf of its constituents,
           including those in Florida with SSBS Vests.
           D.E. 52 ¶ 61

   This implicates both Article III standing and associational standing. See Hunt v. Washington

   State Apple Advert. Comm'n, 432 U.S. 333, 342–43 (U.S. 1977) (explaining that “[e]ven in the

   absence of injury to itself, an association may have standing solely as the representative of its

   members. . . .”). The Court will first determine whether the OSTA and the IUPA have Article III

   standing to bring Count Four individually and on behalf of the class based on the injury-in-fact

   they themselves suffered, before turning to their associational standing to bring Count Four

   individually and on behalf of the class, based on injuries-in-fact sustained by their members.

                        5. OSTA & IUPA – Article III Standing

           To establish Article III standing a party must allege an injury in fact. Spokeo, 136 S. Ct.

   1540. The injury-in-fact that the OSTA alleges it suffered is “financial loss in time and money,

   including purchasing and providing replacement vests for the defective SSBS Vests . . . .” D.E.

   52 ¶ 3. The injury-in-fact that the IUPA alleges it suffered is:

           IUPA has directly incurred financial loss in time and money in connection with the
           unacceptable safety risks the defective SSBS Vests have subjected its members to,
           including many of its members in Florida that have purchased or wear the defective
           SSBS Vests.
           D.E. 52 at 23.




                                                    17
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 18 of 33



          As the IUPA has not alleged that it, as an entity, has purchased or used any vests, it does

   not have Article III standing to raise claims on behalf of a class defined as“[a]ll individuals and

   entities in the fifty United States and the District of Columbia that purchased and/or used new

   SSBS Vests from Defendant,” D.E. 89 at 1. Garcia, 43 F. Supp. 3d 1359, 1390.

          As to the OSTA, there is no allegation that it as an organization has purchased any

   specific model of SSBS vest. To be sure, there is a generic statement in the amended complaint

   that the OSTA incurred financial loss in “purchasing and providing replacement vests for the

   defective SSBS Vests . . . .” D.E. 52 ¶ 3. However, in order for the OSTA to have standing to

   bring Count Four on behalf of “[a]ll individuals and entities in the fifty United States and the

   District of Columbia that purchased and/or used new SSBS Vests from Defendant,” D.E. 89 at 1,

   the Court would have to construe this allegation as asserting that the OSTA, as an organization,

   purchased every one of Defendant’s new SSBS vest in the class period. See Garcia, 43 F. Supp.

   3d at 1390 (“[I]n the Eleventh Circuit, a named plaintiff in a consumer class action ‘cannot raise

   claims relating to those other products which he did not purchase[.]’”) (quoting Toback, No. 13-

   80526-CIV, 2013 WL 5206103 at *5). Such a broad construction is not warranted given the

   complete lack of any corroborating allegations in the complaint. The amended complaint does

   not mention a single model of Defendant’s ballistic vest that the OSTA purchased, nor when it

   purchased such vests, nor who purchased them or from whom they were purchased.

          Thus, neither the OSTA nor the IUPA have Article III standing to bring Count Four’s

   claim for injunctive relief on behalf of the class based on injuries-in-fact they sustained as

   organizations. See Shotz v. Cates, 256 F.3d 1077, 1081 (11th Cir.2001) (“[W]e must evaluate

   standing based on the facts alleged in the complaint, and we may not ‘speculate concerning the

   existence of standing or piece together support for the plaintiff.’”) (quotation omitted).



                                                    18
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 19 of 33



            Moreover, unlike the individual Plaintiffs who have standing to bring their individual

   claims because they alleged that they purchased a particular model of Defendants’ SSBS vests,

   because the IUPA and the OSTA have not alleged that they purchased any such model, they also

   lack standing to bring Count Four individually.

                            6. OSTA & IUPA - Associational Standing

                                 i.    Associational Standing to Bring Count Four on Behalf of the Class

            While the OSTA and the IUPA may not have standing to bring claims based on an injury-

   in-fact they themselves suffered, they may have associational standing to bring suit on behalf of

   their members based on injuries-in-fact their members suffered. See Hunt, 432 U.S. 333. An

   association has standing to sue on behalf of its members when:

            (a) its members would otherwise have standing to sue in their own right; (b) the interests
            it seeks to protect are germane to the organization's purpose; and (c) neither the claim
            asserted nor the relief requested requires the participation of individual members in the
            lawsuit. 7

   7
     As discussed below, the Court does not find that any member of either the IUPA or OSTA has standing in their
   own right to bring the injunctive relief claims and therefore neither the IUPA nor the OSTA have associational
   standing to bring Count Four. However, even if they had adequately pled all other elements of associational
   standing, the Court would not find that the OSTA and the IUPA have associational standing because “the claim
   asserted [or] the relief requested requires the participation of individual members in the lawsuit.” Hunt, 432 U.S. at
   343; Washington, 959 F.2d at 1569 (explaining that a district court has broad discretion in deciding whether to
   certify a class). This third element of associational standing is prudential, not constitutional. United Food, 517 U.S.
   at 557. The claim asserted in Count Four is that Defendant engaged in misleading and unfair conduct in violation of
   the FDUTPA, including, inter alia: informing members that new shoulder straps would correct the defects, charging
   for replacement shoulder straps in violation of the warranty, selling SSBS vests represented to be new but with old
   manufacture and warranty-issue dates, failing to honor warranties, and failing to replace defective vests, leading to
   increased risk of injury from the defective vests. D.E. 52 at 32. The amended complaint does not allege that every
   OSTA member was subject to the same “deceptive or misleading conduct,” nor could it, as the members of the
   OSTA and the IUPA are very different in terms of occupation, rank, and location. Some members of the OSTA are
   sergeants, some are troopers, and others are, dispatchers who presumably do not wear ballistic vests. In the case of
   the IUPA, some are labor activists and law enforcement support personnel located in different states. See D.E. 52.
   Thus, in order to determine whether Defendant engaged in “deceptive, misleading and unfair conduct,” the
   individual member of the OSTA or the IUPA would need to come forward and explain, inter alia, what deceptive
   conduct he, she, or it was subject to, what vest he or she purchased or used, whether it has fallen apart, when he or
   she purchased it, and what warranties were provided with the vest. Given these differences in circumstances, the
   Court finds that it would not be prudent to grant associational standing to the OSTA and IUPA. See Mediterranean
   Villas Condo. Ass'n, Inc. v. Moors Master Maint. Ass'n, Inc., No. 11-23302-CIV, 2012 WL 882508, at *3 (S.D. Fla.
   Mar. 14, 2012) (“Because each unit owners' circumstances are different, the participation of [Plaintiff’s] individual
   members is required to properly resolve the individualized claims.”).



                                                            19
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 20 of 33



          United Food & Commercial Workers Union Local 751 v. Brown Grp., Inc., 517 U.S. 544,

          553 (1996) (quoting Hunt, 432 U.S. at 343).

          Here, the OSTA and the IUPA lack associational standing. First, as to the OSTA’s and

   the IUPA’s associational standing to bring Count Four on behalf of the class, the putative class

   for FDUTPA injunctive relief in the amended complaint does not limit the class to OSTA and

   IUPA members. Instead, it includes “All individuals and entities in the fifty United States and

   the District of Columbia that purchased and/or used new SSBS Vests from Defendant.” D.E. 89

   at 1 (emphasis added). Nor does the amended complaint allege that all users and purchasers of

   Defendant’s SSBS vests are IUPA and/or OSTA members. See D.E. 52. Accordingly, to the

   extent the OSTA and the IUPA are suing on behalf of the FDUTPA injunctive relief class, the

   OSTA and the IUPA are not suing to advance the rights of their members and they therefore lack

   associational standing. See In re: Takata Airbag Prod. Liab. Litig., No. 14-24009-CV, 2016 WL

   1266609, at *6 (S.D. Fla. Mar. 11, 2016) (explaining that association lacked associational

   standing where the “[c]omplaint does not limit the automotive recycler putative classes only to

   [Plaintiff’s] members. . . Rather, the automotive recycler putative classes include ‘[a]ll

   automotive recyclers in the United States,’ ‘[a]ll automotive recyclers in [27 states],’ . . . that

   meet certain criteria unrelated to being [a member of Plaintiff’s association] . . . Nor does the

   Complaint assert that all automotive recyclers are members of [Plaintiff’s association] . . .

   Accordingly, [Plaintiff] is not suing pursuant to the rights of its members and thus, associational

   standing is not available . . . .”); Warth v. Seldin, 422 U.S. 490, 511 (1975) (“Even in the absence

   of injury to itself, an association may have standing solely as the representative of its members.”)

   (emphasis added); cf. Doe v. Stincer, 175 F.3d 879, 886 (11th Cir. 1999) (holding that




                                                   20
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 21 of 33



   organization could sue on behalf of its constituents because they “possess[ed] all indicia of

   membership in an organization”) (quoting Hunt, 432 U.S. at 344-45).

          Thus, the OSTA and the IUPA lack associational standing to bring a claim for injunctive

   relief under the FDUTPA on behalf of the class described in the amended complaint.

   Accordingly, Count Four’s FDUTPA injunctive relief claim brought on behalf of the class is

   dismissed without prejudice for lack of standing and the class cannot be certified. The remaining

   question is whether the IUPA and the OSTA have standing to sue individually based on injuries-

   in-fact sustained by their members. For reasons discussed below, they do not.

                           ii.   Associational Standing to Bring Count Four Individually

                                     a. The IUPA

          An association has standing to sue on behalf of its members when, inter alia, “its

   members would otherwise have standing to sue in their own right . . . .” United Food, 517 U.S. at

   553 (quoting Hunt, 432 U.S. at 343). This necessitates an inquiry into whether any member of

   the IUPA or the OSTA has standing to bring the FDUTPA injunctive relief claim on his or her

   own. The IUPA lacks associational standing because none of its members have Article III

   standing to sue in their own right as there is no allegation in the amended complaint that any

   IUPA member purchased any specific products and no member can allege an injury-in-fact for

   products they have not purchased. Toback, No. 13-80526-CIV, 2013 WL 5206103. To be sure,

   the amended complaint asserts that “many of its members . . . have purchased or wear the

   defective SSBS vests,” D.E. 52 at 4, but the amended complaint does not allege which IUPA

   members purchased which vests, when they purchased the vests or from whom they purchased

   the vests. This is particularly troublesome given that Plaintiffs admit “many SSBS Vests are

   purchased by departments or agencies that are not the actual user of the vests . . . .” D.E. 136 at



                                                   21
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 22 of 33



   16. Thus, as a party does not have standing to bring a claim for a product he or she did not

   purchase, and as the amended complaint does not allege which of Defendants’ SSBS vests were

   purchased by any IUPA member, no member of the IUPA has Article III standing “to sue in their

   own right.” Hunt, 432 U.S. at 343; see Dapeer, 95 F. Supp. 3d at 1373 (explaining that plaintiff

   lacked “Article III standing to bring claims on behalf of the Neutrogena products he did not

   purchase because he cannot conceivably allege any injuries from products that he never

   purchased or used.”); see also Garcia v. Clarins USA, Inc., No. 14-21249-CIV, 2014 WL

   11997812, at *3 (S.D. Fla. Sept. 5, 2014) (explaining that in a FDUTPA claim, “Plaintiff's

   standing is limited to claims relating to Vital Light Night Revitalizing Anti–Ageing Cream and

   Body Lift Cellulite Control products because Plaintiff did not purchase the other products and

   cannot allege an injury in fact as to those products.”). Accordingly, the IUPA lacks associational

   standing to bring Count Four on behalf of the class or individually as a representative of its

   members.

                                           b. The OSTA

           In contrast, certain members of the OSTA, the individual Plaintiffs, have alleged that they

   purchased specific models of Defendant’s vests and therefore the failure to purchase the

   defective product is not an impediment to their standing under Article III standing to sue “in their

   own right”. See Toback, No. 13-80526-CIV, 2013 WL 5206103. 8

           In order to establish Article III standing, an individual OSTA member needs to allege that

   he or she “suffered an injury in fact . . .” Spokeo, 136 S.Ct. at 1540. The injuries-in-fact that the


   8
     The Court notes that this creates some inconsistency with the Toback requirement in that an individual Plaintiff in
   a consumer class action cannot represent a class including individuals who haven’t purchased the same item, but that
   same Plaintiff can potentially enable an organization to pursue a claim on behalf its members who have not
   purchased the same item. Moreover, the Court doubts the propriety of permitting Plaintiffs to exclude the individual
   plaintiffs from Count Four individually in the amended complaint, while simultaneously allowing them to
   participate as members of the OSTA.


                                                           22
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 23 of 33



   OSTA’s members suffered as related to the OSTA’s claim for injunctive relief in Count Four are

   not clear. But, the Court construes the injury-in-fact to be the increased risk of serious injury or

   death from using the defective vests. 9 See, e.g., D.E. 52 ¶¶ 103-04 (“Here, the potential life-

   threatening injury to class members outweighs whatever damage the requested injunction may

   cause PBE . . . If the injunctive relief is not provided, then irreparable injury to some users, i.e.,

   death or serious bodily injury, may result.”); D.E. 52 ¶ 101 (“Plaintiffs and class members show

   that they are entitled to affirmative injunctive relief requiring Defendant to cease selling the

   defective SSBS Vests and to notify all class members of the defects in the vests and the life-

   threatening danger associated with continued use . . . .”) (emphasis added). However:

           The ‘injury-in-fact’ demanded by Article III requires an additional showing when
           injunctive relief is sought. ‘In addition to past injury, a plaintiff seeking injunctive relief
           ‘must show a sufficient likelihood that he will be affected by the allegedly unlawful
           conduct in the future.’
           Houston v. Marod Supermarkets, Inc., 733 F.3d 1323, 1328 (11th Cir. 2013) (quoting

   Wooden, 247 F.3d at 1284 (11th Cir.2001)); see also Dapeer, 95 F. Supp. 3d at 1373 (“Although

   the FDUTPA allows a plaintiff to pursue injunctive relief even where the individual plaintiff will

   not benefit from an injunction . . . it cannot supplant Constitutional standing requirements.”)

   (quotation omitted).

            While the individual Plaintiffs may have purchased and worn Defendant’s defective

   vests in the past, the amended complaint is devoid of any allegations that the individual Plaintiffs

   continue to wear the defective vests. And the record evidence is to the contrary: the deposition

   testimony of the individual Plaintiffs is that they no longer wear Point Blank SSBS vests, and

   some have no intention of ever purchasing or wearing such vests in the future:


   9
     The amended complaint also states that the members sustained monetary damages in the amount of the purchase
   price of their vests, but this injury is related to their FDUTPA damages claim and is not relevant to the injunctive
   relief claim.


                                                           23
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 24 of 33



          Q. Okay. How about the vest that you're currently wearing right now, where did you get
          that vest from?
          A. Roy Tay- -- Roy Taylor's.
          Q. And is that a Point Blank vest?
          A. No, sir.
          D.E. 122-20 at 86 (Rohner Deposition).

          Q. So you continued to wear the Point Blank vest . . . through say the time you got your
          replacement vest; is that correct?
          A. I wore it till I got my replacement vest . . .
          Q. [i]s this an order that was placed for your - - the replacement vest . . . and that’s the
          replacement vest to your Point Blank vest?
          A. Correct . . .
          Q. At that time how did you decide what type of replacement vest to get?
          A. Well, I was able to eliminate Point Blank off my list, so I went in there and looked at
          what they had to offer. And I had previously had ABA before, that type of style vest, so I
          looked at it and it was nice so I picked it. And I didn't want the same SSBS type of
          system . . .
          Q. Well, do you have any intent anytime soon of buying a Point Blank vest with the
          SSBS system that currently exists?
          A. No . . .
          D.E. 122-19 at 162-63, 195-99 (Purpura Deposition).

          Q. Did you acquire a -- a replacement vest for your Point Blank vest in December of
          2016?
          A. Yes . . .
          Q. And is this a copy of the invoice for I guess what would be the order of that vest?
          A.· Yes.
          Q. And was it a Razor vest, a Level II?
          A. Made by Armor Express, yes . . .
          Q. Okay. And up until the date that your – your Armor Express body armor vest arrived,
          did you wear the Point Blank vest?
          A. Yes.
          Q. And you would have worn the Point Blank Vest at work up until that time –
          A. Yes.
          D.E. 125-3 at 86, 90 (Koontz Deposition).

          Therefore, as none of the individual Plaintiffs continue to wear the defective SSBS vests

   Plaintiffs have not shown a sufficient likelihood that the individual Plaintiffs will be affected by

   the alleged increased risk of serious injury or death from wearing the defective vests in the

   future. Wooden, 247 F.3d at 1284. Accordingly, the individual Plaintiffs lack standing to bring

   Count Four’s FDUTPA injunctive relief claim “in their own right,” and the OSTA therefore

                                                   24
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 25 of 33



   lacks associational standing to assert the FDUTPA injunctive relief claim on behalf of its

   members. See City of Los Angeles v. Lyons, 461 U.S. 95, 102, 103 (1983) (“[P]ast exposure to

   illegal conduct does not in itself show a present case or controversy regarding injunctive relief ...

   if unaccompanied by any continuing, present adverse effects.” (second alteration in original)

   (quotation omitted); see, e.g., Marty v. Anheuser-Busch Companies, LLC, 43 F. Supp. 3d 1333,

   1354 (S.D. Fla. 2014) (holding plaintiffs lacked standing to seek FDUTPA injunctive relief claim

   to enjoin defendant from “falsely” labelling its beer where plaintiffs did not allege that they still

   purchased the beer); Seidman v. Snack Factory, LLC, No. 14-62547-CIV, 2015 WL 1411878, at

   *5 (S.D. Fla. Mar. 26, 2015) (“[P]laintiff lacks standing to pursue the requested injunctive relief

   because he has not alleged intent to purchase Defendant's Pretzel Crisps in the future.”); Coal.

   for Mercury-Free Drugs v. Sebelius, 671 F.3d 1275, 1280 (D.C. Cir. 2012) (“In light of

   plaintiffs' avowed intention to refuse thimerosal-preserved vaccines, plaintiffs cannot show that

   they face a ‘certainly impending,’ or even likely, risk of future physical injury from thimerosal in

   vaccines.”); Colley v. Procter & Gamble Co., No. 1:16-CV-918, 2016 WL 5791658, at *14 (S.D.

   Ohio Oct. 4, 2016) (holding plaintiffs lacked standing because “Plaintiffs are aware of their

   purported injuries and attribute those injuries to Old Spice deodorants, it is not plausible that

   Plaintiffs would purchase the product again.”); Tomasino v. Estee Lauder Companies Inc., 44 F.

   Supp. 3d 251, 256 (E.D.N.Y. 2014) (“While Tomasino suggests that she remains a potential

   Estee Lauder customer and is likely to be misled again . . . she has not alleged a sufficient future

   injury to establish standing to assert her claims for injunctive relief because she has demonstrated

   that she is, in fact, unlikely to purchase ANR products again.”).

          The failure to plead a future injury is sufficient to conclude that the OSTA lacks

   associational standing to bring Count Four. However, even if the individual Plaintiffs had alleged



                                                    25
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 26 of 33



   that they continued to wear the vest, the alleged injury from wearing the defective vest is not

   “certainly impending.” Clapper, 568 U.S. 398, 409 (“Although imminence is concededly a

   somewhat elastic concept, it cannot be stretched beyond its purpose, which is to ensure that the

   alleged injury is not too speculative for Article III purposes—that the injury is certainly

   impending.”). The Court finds the First Circuit’s discussion in Kerin v. Titeflex Corp., 770 F.3d

   978, 983 (1st Cir. 2014) illustrative. In Kerin, plaintiff alleged that the defendant’s stainless steel

   tubing was defective in that it was subject to catching fire if it was struck by lightning, thereby

   increasing the plaintiff’s risk of injury. 770 F.3d 978. The First Circuit explained that:

          not all risks constitute injury . . . were all purely speculative ‘increased risks' deemed
          injurious, the entire requirement of ‘actual or imminent injury’ would be rendered moot,
          because all hypothesized, non-imminent ‘injuries' could be dressed up as ‘increased risk
          of future injury.
          Id. at 983 (quoting Ctr. for Law & Educ. v. Dep't of Educ., 396 F.3d 1152, 1161

   (D.C.Cir.2005)). In holding that the increased risk of injury from fire was too speculative to

   confer standing, the First Circuit held that while it “agree[d] with Kerin that the risked harm, if

   actualized, could be severe . . . whether a risk is speculative also depends on the chances that the

   risked harm will occur.” 770 F.3d at 983. The First Circuit explained that although the plaintiff

   cited to 141 instances of fires involving lightning and the tubing, he “failed to allege facts

   sufficient to even calculate or estimate the risk” because he did not allege any “information that

   would help [the First Circuit] make sense of this figure, like the frequency of lightning strikes,

   the proportion of homes struck by lightning, the relevant time frame, or the likelihood of

   lightning fires in homes without [the tubing],” and it was unclear that any actual injuries were

   caused by the tubing. Id. Lastly, the First Circuit noted that:

          This is not a case of regulatory silence, but of regulatory approval of the “defective”
          product, after a study of the risks. Although not dispositive, this consideration carries
          particular weight because the political branches have, after study of the particular risk in
          question, concluded that such risk is both permissible and manageable.

                                                     26
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 27 of 33



            Id. at 984.

            The same considerations are present here. The increased risk of “life-threatening injury”

   from wearing the defective vests is too abstract and speculative. Firstly, the “life-threatening

   injuries” themselves are indeterminate and given the variety of situations that police officers

   encounter, the failure of the vest could result in a multitude of possible injuries from minor to

   serious. Secondly, whether a “life-threatening” injury will occur depends on a number of

   external contingencies: it requires the individual Plaintiff to be in an armed conflict or similar

   situation where the vest failing would lead to an increased risk of serious injury, it requires the

   vest to fail in that situation, and it requires the injury to have resulted partly from the vest failure

   as opposed to the dangerous situation itself. As in Kerin the amended complaint lacks sufficient

   facts to enable the Court to calculate this risk, such as: how many OSTA members have been

   injured as a result of the defective vests failing, how many OSTA members wear the defective

   vests, how many of the OSTA’s members’ vests have failed, how frequently, and in what

   circumstances. 10 Lastly, Defendant’s SSBS vests are approved by the National Institute of

   Justice (the United States Department of Justice’s development and evaluation agency), D.E.

   122-4 ¶ 15, and “no SSBS vest has ever failed to stop a ballistic threat as far as PBE is aware.”

   D.E. 125-1 at 3 (citing D.E. 125-3 ¶ 5). Thus, the increased risk of future injury is too speculative

   to be a “certainly impending” injury sufficient to confer standing for the injunctive relief claim.

   Clapper, 568 U.S. at 410 (holding that threatened injury must be “certainly impending” and that

   plaintiffs lacked standing to challenge warrantless wiretapping because the actual injury would

   require a “highly attenuated chain of possibilities,” including the plaintiffs’ actual participation

   10
      The Court notes that the Plaintiffs’ allege that the individual Plaintiffs’ vests have “fallen apart in the field”, D.E.
   52, and that in Plaintiffs Motion to Certify, Plaintiffs’ alleged that “some sparse records do exist” including
   complaints and that 600 replacement straps were sent to users, D.E. 89 at 5 n. 11., this is not sufficient factual
   information to permit the Court to calculate or estimate the risk because there is no discussion or “information that
   would help [the Court] make sense of [these figures]. Kerin, 770 F.3d at 983.

                                                              27
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 28 of 33



   in a call that was wiretapped); Kerin, 770 F.3d 978; Gordon v. City of Moreno Valley, 687 F.

   Supp. 2d 930, 937 (C.D. Cal. 2009) (“[C]laims that are deemed too speculative to support the

   injury component of standing often depend on a chain of speculative contingencies that must

   occur for the alleged injury to manifest itself.”) (quotation omitted) (emphasis added); see also

   Georgine v. Amchem Prod., Inc., 83 F.3d 610, 636 (3d Cir. 1996) (Wellford, H., concurring),

   aff'd sub nom. Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 117 (1997) (“Fear and

   apprehension about a possible future physical or medical consequence of exposure to asbestos is

   not enough to establish an injury in fact.”); see also Brady Campaign to Prevent Gun Violence v.

   Brownback, 110 F. Supp. 3d 1086, 1093–94 (D. Kan. 2015); (“The Court cannot find that an

   increased risk of future gun violence in itself is a concrete and particularized injury . . . For any

   particular individual, the likelihood of being injured in a shooting is remote, and the time when

   any such injury might occur is entirely uncertain.”).

             Accordingly, as no member of the OSTA has standing to bring the FDUTPA claim for

   injunctive relief in its own right, the OSTA does not have associational standing to bring Count

   Four on behalf of its members. Thus, both the IUPA and the OSTA lack both Article III standing

   and associational standing to bring Count Four’s injunctive relief claim and it must be dismissed

   without prejudice. 11

        V.      Conclusion

                A. Claims Dismissed

             As Plaintiffs lack standing to bring their class claims in Counts One, Two and Four of the

   amended complaint, the Court dismisses those claims without prejudice for lack of standing and

   denies Plaintiffs’ Motion to Certify without prejudice. Cone Corp. v. Fla. Dep't of Transp., 921


   11
      Even if the OSTA had standing to bring the FDUTPA injunctive relief claim individually based on injuries
   sustained by the individual Plaintiffs, the Court would lack jurisdiction over such claims. See infra pp. 28-29.

                                                         28
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 29 of 33



   F.2d 1190, 1203 n. 42 (11th Cir.1991) (“Because standing is jurisdictional, a dismissal for lack

   of standing has the same effect as a dismissal for lack of subject matter jurisdiction under

   Fed.R.Civ.P. 12(b)(1).”); Stalley ex rel. U.S. v. Orlando Reg'l Healthcare Sys., Inc., 524 F.3d

   1229, 1232 (11th Cir. 2008) (“A dismissal for lack of subject matter jurisdiction is not a

   judgment on the merits and is entered without prejudice.”); Vega v. T-Mobile USA, INC., 564

   F.3d 1256, 1265 (11th Cir. 2009) (“For a district court to certify a class action, the named

   plaintiffs must have standing.”); O'Shea v. Littleton, 414 U.S. 488, 494 (1974) (“[I]f none of the

   named plaintiffs purporting to represent a class establishes the requisite of a case or controversy

   with the defendants, none may seek relief on behalf of himself or any other member of the

   class.”).

               B. Remaining Claims and Jurisdiction

           However, the individual Plaintiffs have standing to bring their breach of warranty claims

   in Counts One through Three and the FDUTPA damages claim in Count Four, arising out of

   their purchase of two models of Defendant’s vests. Nevertheless, the Court does not have

   jurisdiction over these claims. In the amended complaint, Plaintiffs allege that the Court has

   jurisdiction pursuant to 28 U.S.C. § 1332(d)(2) and that the amount in controversy exceeds

   $5,000,000. § 1332(d)(2) provides:

           (2) The district courts shall have original jurisdiction of any civil action in which the
           matter in controversy exceeds the sum or value of $5,000,000, exclusive of interest
           and costs, and is a class action in which--
                  (A) any member of a class of plaintiffs is a citizen of a State different from any
                  defendant;
                  (B) any member of a class of plaintiffs is a foreign state or a citizen or subject of a
                  foreign state and any defendant is a citizen of a State; or
                  (C) any member of a class of plaintiffs is a citizen of a State and any defendant is
                  a foreign state or a citizen or subject of a foreign state.
           28 U.S.C. § 1332 (emphasis added).




                                                    29
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 30 of 33



          As the Court has denied Plaintiffs’ Motion to Certify without prejudice, the action is no

   longer a class action; it is a claim for breach of warranty and FDUTPA damages by three

   individual Plaintiffs. Accordingly, the Court no longer has jurisdiction over the action pursuant

   to § 1332(d)(2).

          There are no other bases for the Court to exercise jurisdiction. Plaintiffs do not allege that

   the Court has “federal question” jurisdiction under 28 U.S.C. § 1331, nor are there any federal

   claims that would provide such jurisdiction. As to diversity jurisdiction under § 1332(a),

   complete diversity is present, but there is no plausible allegation in the amended complaint that

   the amount in controversy exceeds $75,000. The amended complaint’s assertion that the amount

   in controversy exceeds $5,000,000 is plainly tied to Plaintiffs’ allegation that the Court has

   jurisdiction pursuant to § 1332(d)(2). See D.E. 52 ¶ 10 (“This Court has original jurisdiction

   pursuant to 28 U.S.C. § 1332(d)(2). The matter in controversy, exclusive of interest and costs,

   exceeds the sum or value of $5,000,000 and is a class action with in excess of 100 class members

   . . . .”). Plaintiffs provide no other indication of the amount in controversy sought by the three

   individual Plaintiffs other than a claim that the average cost for each vest is $700. See D.E. 52 ¶

   66(D) (“[T]he amount which may be potentially recovered by individual members of the Class --

   up to approximately $700, representing the average purchase price of an SSBS Vest . . . .”).

   Accordingly, as Plaintiffs have not adequately pled that the amount in controversy exceeds

   $75,000, the Court lacks diversity jurisdiction. Lastly, the Court declines to entertain

   supplemental jurisdiction over the claims. See Raney v. Allstate Ins. Co., 370 F.3d 1086, 1089

   (11th Cir.2004) (explaining that the Eleventh Circuit has “encouraged district courts to dismiss

   any remaining state claims when, as here, the federal claims have been dismissed prior to trial.”)

   (per curiam). As the Court is “powerless to act beyond its statutory grant of subject matter



                                                   30
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 31 of 33



   jurisdiction,” Smith v. GTE Corp., 236 F.3d 1292, 1299 (11th Cir. 2001), it must dismiss the

   action without prejudice. Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006) (“[W]hen a federal

   court concludes that it lacks subject-matter jurisdiction, the court must dismiss the complaint in

   its entirety.”); Walewski v. Zenimax Media, Inc., 502 F. App'x 857, 862 (11th Cir. 2012) (“We

   affirm the dismissal on the grounds that absent certification as a class action, the district court

   lacks subject matter jurisdiction over [Plaintiff’s] individual claim.”) (per curiam); Karhu v. Vital

   Pharm., Inc., No. 13-60768-CIV-COHN, 2014 WL 1274119, at *3 (S.D. Fla. Mar. 27, 2014),

   aff'd, 621 F. App'x 945 (11th Cir. 2015) (dismissing case for lack of subject matter jurisdiction

   under § 1332(d) after denying motion for class certification); Pop's Pancakes, Inc. v. NuCO2,

   Inc., 251 F.R.D. 677 (S.D.Fla.2008) (same). Therefore, the Court dismisses the action without

   prejudice. 12 Accordingly, it is


   12
     The Court agrees with Defendant that the Motion to Certify appears to be deficient in other material ways, which
   the Court will briefly address. Firstly, the classes Plaintiffs seek to certify are not ascertainable or clearly defined.
   See, e.g., Rink, 203 F.R.D. at 659. The class is overbroad because it includes all individuals who purchased new
   SSBS vests, including vests that are not defective and contains no time limit. Applying this class definition to
   ascertain class members would involve substantial individual inquiry into who purchased the vests and when, and
   whether they suffered any physical injury from the defective vest since the class excludes such individuals. To be
   sure, Plaintiffs argue the class can be ascertained from Defendants’ sales records, D.E. 89 at 27, but the Court is not
   convinced this would not involve substantial individual inquiry into both purchase and usage, particularly as “many
   SSBS Vests are purchased by departments or agencies that are not the actual user of the vests . . . .” D.E. 136 at 16;
   see Gregware, 2014 WL 12531536, at *3 (“Here, based on Plaintiff's class definition, the Court would have to
   inquire into whether each consumer purchased the Product, whether each consumer used the Product . . . To prove
   purchase, each potential class member would have to submit a receipt, packaging of the Product or some other
   evidence showing that he or she purchased the Product. It is unclear how each consumer would prove usage . . . .”);
   Shepherd v. Vintage Pharm., LLC, 310 F.R.D. 691, 696 (N.D. Ga. 2015) (“Defendants assert that the members of
   the proposed class and subclasses are not “ascertainable” because there is no way of knowing which consumers
   purchased or digested birth control pills that had been improperly packaged. Plaintiffs have not proffered any means
   of identifying class members. Defendants' records show only products sold to distributors and retailers, but not to
   individuals.”). Thus the class definition does not provide the Court with a manageable means of determining the
   class members and on this basis alone the Court would find it should not be certified.

   Secondly, the Court agrees with Defendant that Plaintiffs are improperly seeking to broaden the scope of the
   proposed class in the amended complaint beyond purchasers of Defendant’s SSBS vests to purchasers and users of
   Defendants’ SSBS vests. Compare D.E. 52 ¶ 64, with D.E. 89 at 1; see Bouton v. Ocean Properties, Ltd, 322 F.R.D.
   683, 693 (S.D. Fla. 2017) (“Although a plaintiff may seek to certify a class definition narrower than the one
   proposed in the operative pleading without a new claim for relief, the converse is not allowed.”). This broadened
   class definition amounts to an “eleventh-hour amendment of the pleadings” beyond the June 8, 2018, deadline set by
   the Court. See Bouton, 322 F.R.D. at 693. To be sure, the amended complaint contains some references to “users.”
   See D.E. 52. However, these stray references do not convince the Court that the amended complaint sought to bring

                                                             31
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 32 of 33



            ORDERED AND ADJUDGED that the action is DISMISSED WITHOUT PREJUDICE.

   It is further

            ORDERED AND ADJUDGED that the Clerk of Court SHALL administratively close

   this case. All future hearings are CANCELLED and all pending motions are DENIED AS

   MOOT.

            DONE AND ORDERED in Chambers, Miami, Florida, this _26th__ day of October,

   2018.



                                                                     ________________________________
                                                                     URSULA UNGARO
                                                                     UNITED STATES DISTRICT JUDGE
   copies provided: counsel of record




   a claim on behalf of all users of Defendants’ new SSBS vests, as opposed to purchasers. Plaintiffs’ expanded class
   definitions in the Motion to Certify encompass all Counts and would impermissibly broaden the scope of the claims
   to include all users of the new SSBS vests, regardless of how they acquired the vest, their profession, or how
   frequently they use the vest. See Abbott v. Lockheed Martin Corp., 725 F.3d 803, 810 (7th Cir. 2013) (explaining
   that the “class definition is a tool of case management” that “settles the question of who the adversaries are, and so it
   enables the defendant to gauge the extent of its exposure to liability”).

   Lastly, and flowing from the Court’s discussion in this order “[i]t should be obvious that there cannot be adequate
   typicality between a class and a named representative unless the named representative has individual standing to
   raise the legal claims of the class.” Prado-Steiman, 221 F.3d at 1279. Here, the named representatives of the breach
   of warranty and FDUTPA monetary damages classes, the individual Plaintiffs, do not have standing to raise claims
   on behalf of all users and purchasers of Defendant’s new SSBS vests they are therefore not typical of the classes.
   The same is true of the OSTA and the IUPA in the FDUTPA injunctive relief claim, particularly as they are multi-
   state organizations and many of the members are individuals and police departments.


                                                             32
Case 0:17-cv-62051-UU Document 185 Entered on FLSD Docket 10/29/2018 Page 33 of 33




                                        33
